Citation Nr: 0817582	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
schizophrenia, chronic, undifferentiated type; depression 
endogenous (claimed as a nervous disorder) to include as 
secondary to service connected diabetes mellitus type II, 
hearing loss, and otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In October 2002, the RO issued a rating decision denying the 
veteran's claims of entitlement to a rating in excess of 10 
percent disabling for service connected hearing loss and 
entitlement to service connection for diabetes mellitus type 
II.  The veteran filed a notice of disagreement (NOD) in 
regards to this denial in November 2002.  The RO issued a 
Statement of the Case (SOC) regarding these issues in 
February 2003.  The veteran filed a substantive appeal 
regarding his claims of entitlement to a rating in excess of 
10 percent disabling for service connected hearing loss and 
entitlement to service connection for diabetes mellitus type 
II in April 2003.  In a rating decision dated in August 2003, 
the RO granted the veteran's claim of entitlement to service 
connection for diabetes mellitus type II.  Thus, as this 
represents a full grant of the benefit sought on appeal, this 
issue is no longer in appellate status.  In February 2004, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
regards to the veteran's claim of entitlement to a rating in 
excess of 10 percent disabling for service connected hearing 
loss.  Subsequently, in a statement dated in February 2004 
the veteran stated "I am satisfied with the decision.  
Please withdraw all issues on appeal."  As a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision, the issue of entitlement to a 
rating in excess of 10 percent disabling for service 
connected hearing loss is withdrawn and is not before the 
Board for appellate review.  See 38 C.F.R. §§ 20.202, 
20.204(b). 




FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen a claim 
for service connection for a nervous disorder in March 1999.  
The veteran was notified of this decision and of his 
appellate rights in April 1999, but did not file an appeal.

2.  The evidence received since the March 1999 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
schizophrenia, chronic, undifferentiated type; depression 
endogenous (claimed as a nervous disorder) to include as 
secondary to service connected diabetes mellitus type II, 
hearing loss, and otitis media.


CONCLUSIONS OF LAW

1.  The March 1999 decision of the RO denying service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for schizophrenia, 
chronic, undifferentiated type; depression endogenous 
(claimed as a nervous disorder) to include as secondary to 
service connected diabetes mellitus type II, hearing loss, 
and otitis media.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Application to Reopen

In a March 1999 rating decision, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a nervous disorder on the basis that the 
veteran's mental condition, variously diagnosed as a 
depressive disorder and schizophrenia, were not shown to be 
related to the veteran's service. 

The evidence of record at the time of the March 1999 rating 
decision included the veteran's service medical records and 
VA treatment records dated August 1972 to June 1998.

The appellant did not file an appeal of the March 1999 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the March 1999 rating decision, in September 
2004 the appellant filed an application to reopen his claim 
of entitlement to service connection for schizophrenia, 
chronic, undifferentiated type; depression endogenous 
(claimed as a nervous disorder) to include as secondary to 
service connected diabetes mellitus type II, hearing loss, 
and otitis media.  The claims folder reveals that VA 
treatment records dated October 1999 to December 2004 and the 
report of a VA Compensation and Pension (C&P) psychiatric 
examination were associated with the claims folder subsequent 
to the March 1999 rating decision.  These records, while new, 
are not material because they do not relate to an 
unestablished fact and do not raise a reasonable possibility 
of substantiating the claim for service connection.  The 
newly associated medical records in January, April, July, and 
November 2004 reaffirm the veteran's diagnosis of 
schizophrenia, undifferentiated type.  However, these records 
do not provide an opinion on the etiology, the unestablished 
fact in the March 1999 denial.

Although in previously denying service connection for a 
nervous disorder VA did not consider whether service 
connection was warranted for the condition as secondary to 
the veteran's diabetes mellitus type II, the Court has held 
subsequent to the RO's rating decision that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims but are instead encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Id.; see also 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

In December 2004, the veteran was afforded a VA C&P 
psychiatric examination regarding the veteran's claim.  The 
examiner reported that the veteran was clean, adequately 
dressed and groomed.  The veteran was alert and oriented.  
His mood was depressed and affect blunted.  The veteran's 
attention, concentration, and memory were fair, but he 
avoided eye contact.  His speech was clear and coherent.  The 
veteran was not hallucinating and was not suicidal or 
homicidal.  The veteran's insight and judgment were fair and 
he exhibited good impulse control.  The veteran was diagnosed 
with schizophrenia, chronic, undifferentiated type.  The 
examiner rendered the opinion that the veteran's 
neuropsychiatric condition is not related to, secondary to, 
caused by, or the result of his service-connected conditions.  
Such adverse evidence cannot be used to reopen a claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992).

In light of the basis for the RO's March 1999 determination, 
the evidence associated with the claims folder does not raise 
a reasonable possibility of substantiating the claims.  Thus, 
the evidence is not material under the provisions of 38 
C.F.R. § 3.156(a), and the claim is not reopened.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, to include the need for new and 
material evidence to reopen the claims based upon the reason 
for the prior denial, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession that pertains to the claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claims have not been reopened, and 
hence no rating or effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate her claim.  All identified and available records 
were secured.  Since no new and material evidence has been 
received, a VA medical opinion is not required.


ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for 
schizophrenia, chronic, undifferentiated type; depression 
endogenous (claimed as a nervous disorder) to include as 
secondary to service connected diabetes mellitus type II, 
hearing loss, and otitis media.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


